UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ýQuarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended November 30, 2014 oTransition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-32526 BSD Medical Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 75-1590407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including zip code) (801) 972-5555 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of January 13, 2015, there were 39,689,209 shares of the Registrant’s common stock, $0.001 par value per share, outstanding. BSD MEDICAL CORPORATION FORM 10-Q FOR THE QUARTER ENDED NOVEMBER 30, 2014 PART I - Financial Information Item 1.Financial Statements Condensed Balance Sheets (Unaudited) 3 Condensed Statements of Comprehensive Loss (Unaudited) 4 Condensed Statements of Cash Flows (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures 19 PART II - Other Information Item 1A.Risk Factors 20 Item 6.Exhibits 20 Signatures 21 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements BSD MEDICAL CORPORATION Condensed Balance Sheets (Unaudited) ASSETS November 30, August 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtfulaccounts of $20,000 Related party trade accounts receivable Inventories, net Other current assets Total current assets Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Note payable Customer deposits Deferred revenue Total current liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 sharesauthorized, no shares issued and outstanding - - Common stock, $.001 par value, 80,000,000 sharesauthorized, 39,713,540 shares issued Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ See accompanying notes to condensed financial statements 3 BSD MEDICAL CORPORATION Condensed Statements of Comprehensive Loss (Unaudited) Three Months Ended November 30, Revenues: Sales $ $ Sales to related parties Equipment rental Total revenues Cost of revenues: Cost of sales Cost of related party sales Cost of equipment rental Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) ) Other income (expense): Interest income Other income (expense) ) ) Total other income (expense) ) Loss before income taxes ) ) Income tax benefit - - Net loss and comprehensive loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed financial statements 4 BSD MEDICAL CORPORATION Condensed Statements of Cash Flows (Unaudited) Three Months Ended November 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation and amortization Stock-based compensation Decrease (increase) in: Receivables ) Inventories ) ) Other current assets Increase (decrease) in: Accounts payable ) ) Accrued liabilities ) ) Customer deposits ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Cash flows from financing activities: Payments on note payable ) - Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed financial statements 5 BSD MEDICAL CORPORATION Notes to Condensed Financial Statements (Unaudited) Note 1.Basis of Presentation The interim financial information of BSD Medical Corporation (the “Company”) as of November 30, 2014 and for the three months ended November 30, 2014 and 2013 is unaudited, and the condensed balance sheet as of August 31, 2014 is derived from our audited financial statements.The accompanying unaudited condensed balance sheets as of November 30, 2014 and August 31, 2014 and the related unaudited condensed statements of operations and of cash flows for the three months ended November 30, 2014 and 2013 have been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).The condensed financial statements do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements.These condensed financial statements should be read in conjunction with the notes thereto, and the financial statements and notes thereto included in our annual report on Form 10-K for the year ended August 31, 2014. All adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position as of November 30, 2014 and August 31, 2014 and our results of operations and our cash flows for the three months ended November 30, 2014 and 2013 have been included.The results of operations for the three months ended November 30, 2014 may not be indicative of the results for our fiscal year ending August 31, 2015. Certain amounts in the prior periods have been reclassified to conform to the current period presentation. Note 2.Inventories Inventories consisted of the following: November 30, August 31, Parts and supplies $ $ Work-in-process Finished goods Reserve for obsolete inventory ) ) Inventories, net $ $ 6 Note 3.Property and Equipment Property and equipment consisted of the following: November 30, August 31, Equipment $ $ Rental equipment Furniture and fixtures Building improvements Building Land Less accumulated depreciation ) ) Property and equipment, net $ $ Note 4.Stockholders’ Equity The Company has 10,000,000 authorized shares of $.001 par value preferred stock.As of November 30, 2014 and August 31, 2014, there were no shares of preferred stock outstanding.The Company also has 80,000,000 authorized shares of $.001 par value common stock. Shelf Registration Statement On September 28, 2012, we filed a universal shelf registration statement with the SEC for the issuance of common stock, preferred stock, warrants, senior debt, subordinated debt and units up to an aggregate amount of $50.0 million.On October 11, 2012, the universal shelf registration statement was declared effective by the SEC.We may periodically offer one or more of these securities in amounts, prices and terms to be announced when and if the securities are offered.At the time any of the securities covered by the registration statement are offered for sale, a prospectus supplement will be prepared and filed with the SEC containing specific information about the terms of any such offering. Warrants A summary of the outstanding warrants issued in prior stock offerings as of November 30, 2014, and changes during the three months then ended, is as follows: Shares Weighted- Average Exercise Price Weighted- Average Remaining Contract Term (Years) Outstanding at August 31, 2014 $ Issued - - Exercised - - Forfeited or expired - - Outstanding as of November 30, 2014 $ Exercisable as of November 30, 2014 $ 7 Note 5.Net Loss Per Common Share The computation of basic earnings per common share is based on the weighted average number of shares outstanding during each period.The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the weighted average common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period.Common stock equivalents are not included in the diluted loss per share calculation when their effect is anti-dilutive. No stock options or warrants are included in the computation of diluted weighted average number of shares for the three months ended November 30, 2014 and 2013 because the effect would be anti-dilutive.As of November 30, 2014, we had outstanding options and warrants to purchase a total of 15,130,891 shares of our common stock that could have a future dilutive effect on the calculation of earnings per share. Note 6.Related Party Transactions During the three months ended November 30, 2014 and 2013, we had sales of $215,860 and $16,686, respectively, to entities controlled by a significant stockholder and member of the Board of Directors.These related party transactions represent approximately 26% and 1% of total sales for each respective three-month period. As of November 30, 2014 and August 31, 2014, receivables included $5,888 and $8,322, respectively, from these related parties. Note 7.Stock-Based Compensation We have both an employee and director stock incentive plan, which are described more fully in Note 10 to the financial statements in our 2014 Annual Report on Form 10-K.As of November 30, 2014, we had approximately 1,827,000 shares of common stock reserved for future issuance under these stock incentive plans.Also, in connection with the appointment by the Company of a new Chief Executive Officer, in November 2014 we issued an inducement equity award in the form of a non-statutory stock option to purchase1,400,000 shares of the Company’s common stock.This grant was outside the Company’s stock incentive plan, and was in accordance with the NASDAQ inducement grant exception found in NASDAQ Listing Rule 5635(c)(4).Stock-based compensation cost is measured at the grant date based on the estimated value of the award granted, using the Black-Scholes option pricing model, and recognized over the period in which the award vests.For stock awards no longer expected to vest, any previously recognized stock compensation expense is reversed in the period of termination.The stock-based compensation expense has been allocated to the various categories of operating costs and expenses in a manner similar to the allocation of payroll expense as follows: Three Months Ended November 30, Cost of sales $ $ Research and development Selling, general and administrative Total $ $ 8 During the three months ended November 30, 2014, we granted employees a total of 1,450,000 stock options at exercise prices ranging from $0.44 to $0.51 per share, with one third vesting each year for the next three years.The estimated weighted average grant date fair value per share of these stock options was $0.22, and our weighted average assumptions used in the Black-Scholes valuation model to determine this estimated fair value are as follows: Expected volatility 62.96% Expected dividends 0% Expected term 7.24 years Risk-free interest rate 2.07% Unrecognized stock-based compensation expense expected to be recognized over the estimated weighted-average amortization period of2.71 years is approximately $899,000 as of November 30, 2014. A summary of the time-based stock option awards as of November 30, 2014, and changes during the three months then ended, is as follows: Shares Weighted- Average Exercise Price Weighted- Average Remaining Contract Term (Years) Aggregate Intrinsic Value Outstanding at August 31, 2014 $ Granted Exercised - - Forfeited or expired ) Outstanding at November 30, 2014 $ $ Exercisable at November 30, 2014 $ $ The aggregate intrinsic value in the preceding table represents the total pre-tax intrinsic value, based on our closing stock price of $0.40 as of November 30, 2014, which would have been received by the holders of in-the-money options had the option holders exercised their options as of that date. Note 8.Supplemental Cash Flow Information We paid no amounts for income taxes during the three months ended November 30, 2014 and 2013. We paid $391 and $0 for interest during the three months ended November 30, 2014 and 2013, respectively. During the three months ended November 30, 2014 and 2013, we had no non-cash financing and investing activities. 9 Note 9.Recent Accounting Pronouncements No new accounting pronouncements were adopted during the quarter ended November 30, 2014 that had a material impact on our financial statements. In May 2014, FASB issued ASU 2014-09 Revenue from Contracts with Customers. The amendments in ASU 2014-09 affects any entity that either enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of nonfinancial assets unless those contracts are within the scope of other standards (e.g., insurance contracts or lease contracts). This ASU will supersede the revenue recognition requirements in Topic 605 Revenue Recognition and most industry-specific guidance, and creates a Topic 606 Revenue from Contracts with Customers. The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, an entity should apply the following steps: Step 1: Identify the contract(s) with a customer. Step 2: Identify the performance obligations in the contract. Step 3: Determine the transaction price. Step 4: Allocate the transaction price to the performance obligations in the contract. Step 5: Recognize revenue when (or as) the entity satisfies a performance obligation. ASU 2014-09 is effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Early application is not permitted.The Company has not yet determined how its financial statements will be affected by the adoption of ASU 2014-09. Note 10.Subsequent Events On January 9, 2015, we entered into an Employment Agreement (“Agreement”) with Clinton E. Carnell Jr., our President and Chief Executive Officer (“CEO”).The Agreement confirms the appointment as President and CEO, and service as a member ofCompany’s Board of Directors, and sets the CEO’s annual base salary at $350,000, with a review at least annually by the Compensation Committee of the Board of Directors.The Agreement provides for an annual bonus of $150,000 for the first year of employment, and a bonus of $150,000, or a pro rata portion thereof, for the second year of employment.If the Company completes and closes in fiscal year 2015 an equity offering that generates to the Company at least $5 million in net proceeds, then the Company will engage a compensation consulting firm to conduct a study of compensation of chief executive officer’s in companies comparable to the Company, which study shall then be used to negotiate Mr. Carnell’s overall compensation after August 31, 2015.If the Company does not complete and close such an equity offering in fiscal year 2015, then the Company shall engage a compensation consulting firm in fiscal year 2016 to negotiate Mr. Carnell’s salary after August 31, 2016.The Agreement also provides an award of a nonqualified stock option to purchase 1,400,000 shares of BSD common stock at a price per share of $0.46, the closing price of the Company’s common stock on November 10, 2014, the date the option was granted.The options will vest at one-third each year on the anniversaries of the grant.Under the Agreement the CEO is entitled to participate in all employee benefit plans, practices and programs maintained by the Company for its employees.Additional provisions of the Agreement include indemnification for expenses associated with defending certain claims made against the CEO as a result of his position with the Company, and directors’ and officers’ liability insurance providing coverage during the term of the Agreement and for a period of six years following the termination of the Agreement.The Agreement also provides that if he is terminated by the Company other than for cause, or if he resigns for good reason and complies with certain requirements, the Company is obligated to pay him an amount equal to his base salary (the “CEO Severance Payment”) and provide employee benefits for two years following termination.If the Agreement is terminated for cause, he shall receive only the portion of his base salary that is due to him through the effective date of his termination.If the Agreement is terminated by reason of his death, his estate shall receive his salary through the end of the month in which he died plus all employee benefits due to him through the end of such month.If a Change in Control (as defined in the Agreement) occurs with respect to the Company, and during the six months immediately following the Change of Control, (i) the Company terminates him without cause; or (ii) he terminates his employment with good reason, then in addition to the CEO Severance Payment, all options or incentive awards granted to him will immediately vest and become exercisable for a period of 180 days following the termination.The Agreement also contains a confidentiality agreement, and a one-year non-competition and non-solicitation agreement.The Agreement contains a claw back provision that enables the Company to claw back any incentive-based compensation or other compensation from him if required by any law, government regulation, stock exchange listing requirement, or Company policy adopted as required by such law, government regulation, or stock exchange listing requirement. On December 19, 2014, the Company terminated, without cause, the employment of its Chief Technical Officer.Under the terms of an employment agreement dated November 2, 1988, the Company is obligated toprovide severance pay for a one-year period, which pay includes an extension of all rights, privileges and benefits as an employee (including medical insurance).The one-year severance pay shall be equal to the CTO’s average annual salary for the 12-month period immediately prior to the termination.The terms of the employment agreement also require us to pay the CTO for accrued, unused vacation at the time of termination, and includes a non-competition covenant prohibiting him from competing with us for one year following his termination.We may continue the non-competition period for up to four additional years by notifying the CTO in writing and by continuing the severance payments for the additional years during which the non-competition period is extended. 10 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations This Management’s Discussion and Analysis of Financial Condition and Results of Operations and other parts of this quarterly report on Form 10-Q contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Act of 1934, as amended (“Exchange Act”) that involve risks and uncertainties.Forward-looking statements can also be identified by words such as “anticipates,” “expects,” “believes,” “plans,” “predicts,” and similar terms.Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements.Factors that might cause such differences include, but are not limited to, those discussed in the subsection entitled “Forward-Looking Statements” below.The following discussion should be read in conjunction with our financial statements and notes thereto included in this report.We assume no obligation to revise or update any forward-looking statements for any reason, except as required by law. Overview BSD Medical Corporation (the “Company” or “BSD”) was originally incorporated under the laws of the State of Utah on March 17, 1978.On July 3, 1986, the Company was reincorporated in the State of Delaware. We develop, manufacture, market and service systems to treat cancer and benign diseases using heat therapy delivered using focused radiofrequency (“RF”) and microwave energy.Our business objectives are to commercialize our products for the treatment of cancer and to further expand our products to treat other diseases and medical conditions.Our product line for cancer therapy has been created to offer hospitals and clinics a complete solution for thermal treatment of cancer using microwave/RF systems, including both ablation and hyperthermia treatment systems.Studies have shown that both ablation and hyperthermia treatments kill cancer, but they have different clinical applications. Our microwave ablation system is used to ablate (destroy) soft tissue with heat alone.Thermal ablation usually refers to heat treatments delivered at temperatures above 55°C for short periods of time.Thermal ablation is used to destroy local tumors using a short intense focus of heat on a specific area. Our hyperthermia cancer treatment systems are used to treat cancer with heat (hyperthermia) while boosting the effectiveness of radiation for certain tumors through a number of biological mechanisms.Hyperthermia is usually used to increase the effectiveness of other therapies; e.g., radiation therapy and chemotherapy for the treatment of locally advanced cancers.Hyperthermia usually refers to treatments delivered at temperatures of 40-45°C for one hour. Commercialization of our systems that are used to treat cancer is our most immediate business objective.Current and future cancer treatment sites for our systems may include cancers of the prostate, breast, head, neck, bladder, cervix, colon/rectum, ovaries, esophagus, liver, kidney, brain, bone, stomach and lung.Although we have not yet taken advantage of many of these market opportunities, we believe that our technology has application for a number of other medical purposes in addition to cancer. We recognize revenues from the sale of our ablation and hyperthermia cancer treatment systems and related parts and accessories (collectively, product sales), the sale of disposable devices used with certain of our systems, training, service support contracts and other miscellaneous revenues.We also recognize revenues from equipment rental, including fee-per-use rental income from our Microwave Ablation System (“MicroThermX”). The number of hyperthermia systems sold varies from period to period.Due to negative regulatory, economic, reimbursement and other healthcare industry factors, we expect that revenue growth of this product line will be difficult in the future.We have experienced declining hyperthermia revenues from our distributor in Europe, a related party.We have entered into distribution agreements for our hyperthermia systems in China, South Korea and Taiwan.We anticipate that these distribution agreements may result in hyperthermia sales in the future; however, certain regulatory approvals are required before we will realize increased sales.Following several years of effort, we have now obtained necessary regulatory approvals in Taiwan and China. 11 The Company’s efforts to continue supporting two capital equipment product lines have proven to be unsuccessful. Management believes the future success for the Company currently will be from the commercialization of its MicroThermX product lines. Commencing in the summer of 2013, the Company launched an effort to secure a transaction or transaction(s) relating to our hyperthermia products and technology, including, but not limited to, partnering or other collaborative agreements, a sale of assets and/or other strategic arrangements. To date these efforts have been fruitless.Hence, the Company is now seeking to either sell the assets related to the hyperthermia products in the very near future and/or discontinue manufacturing and selling hyperthermia systems.Even if we are able to sell the assets related to our hyperthermia product line, we do not know how much we will receive for such sale, and we do not expect the proceeds from such sale will be material. Our current corporate strategy includes the possibility of entering into additional collaborative arrangements with third parties to expand and improve the commercialization of all our products.The signing of the master distribution agreement with Terumo Europe NV (“Terumo”) for our MicroThermX line of products was a result of this strategy.Consistent with this strategy, we are in discussions with other entities for possible master distribution arrangements for our MicroThermX products. Backlog As of the date of the filing of this report, we had a total sales backlog of approximately $587,500. Results of Operations Fluctuation in Operating Results Our results of operations have fluctuated in the past and may fluctuate in the future from year to year as well as from quarter to quarter.Revenue may fluctuate as a result of factors relating to the demand and market acceptance for our systems and related component parts and services, world-wide economic conditions, availability of financing for our customers, changes in the medical capital equipment market, changes in order mix and product order configurations, competition, regulatory developments, insurance reimbursement and other matters.Operating expenses may fluctuate as a result of the timing of sales and marketing activities, research and development, and general and administrative expenses associated with our potential growth.For these and other reasons described elsewhere, our results of operations for a particular period may not be indicative of operating results for any other period. Revenues We recognize revenue from the sale of our ablation and hyperthermia cancer treatment systems and related parts and accessories (collectively, product sales), the sale of disposable devices used with certain of our systems, and from training, service support contracts and other miscellaneous revenues.We also recognize revenues from equipment rental, including fee-per-use rental income from our MicroThermX. 12 Our revenues consisted of the following: Three Months Ended November 30, Systemsales - Hyperthermia $ $ Systemsales - MicroThermX Disposable devices Service contracts and other Equipment rental Total $ $ Total revenues in the three months ended November 30, 2014 decreased $487,477, or 37%, compared to total revenues in the three months ended November 30, 2013.The decrease in revenue during the first quarter of fiscal year 2014 resulted primarily from a decrease in both MicroThermX and hyperthermia systems sales.System sales in the three months ended November 30, 2013 included significant up-front stocking orders from Terumo for MicroThermX systems as we initially engaged them as our European distributor for MicroThermX products.The decrease insystem sales revenues was partially offset by modest increases in sales of MicroThermX disposable devices and service contracts and other revenues, along with increases in rental of MicroThermX systems on a fee per use basis.Revenue reported in the above table, for disposable devices and equipment rental, is mainly MicroThermX related. During the three months ended November 30, 2014, we recognized partial revenue on one hyperthermia system.By comparison, during the three months ended November 30, 2013, we sold two hyperthermia systems. Historically, our revenues have fluctuated significantly from period to period because our sales were based upon a relatively small number of hyperthermia systems, the sales price of each being substantial enough to greatly impact revenue levels in the periods in which they occur.However, we have been unable to sustain an increase in the number of hyperthermia systems sold due to various factors, including: non-acceptance by cancer-treating physicians of hyperthermia therapy; inadequate reimbursement rates from third-party payers; worldwide economic conditions; and significant uncertainty in the U.S. healthcare industry due to recent governmental healthcare reform.We believe these difficulties will continue to negatively impact the sales of our hyperthermia systems and our operating results. At times, we have derived a significant portion of our revenues from sales to related parties.All of our related party revenue results from the sale of hyperthermia systems and related component parts and services to Dr. Sennewald Medizintechnik GmbH (“Medizintechnik”).Dr. Sennewald, one of our directors and significant stockholders, is a stockholder, executive officer and a director of Medizintechnik.We derived $215,860, or approximately 26%, of our total revenue in the three months ended November 30, 2014 from sales to related parties, compared to $16,686, or approximately 1%, in the three months ended November 30, 2013. 13 The following tables summarize the sources of our revenues for the three months ended November 30, 2014 and 2013: Three Months Ended November 30, Non-Related Parties Systemsales - Hyperthermia $
